Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maurie Baker on April 20, 2022.

The application has been amended as follows: 
IN THE CLAIMSPlease substitute these claims for the present claims.This listing of claims will replace all prior versions, and listings, of claims in the application:

(Currently Amended) An energy storage device comprising:
a negative electrode comprising Si particles;
a positive electrode;
a separator between the negative electrode and the positive electrode; and
an electrolyte system comprising:
a benzoyl peroxide based compound at a concentration of about 0.1 % to about 10 %;
a linear carbonate;
a cyclic carbonate; and 
a Li-containing salt; and wherein the electrolyte system further comprises 2,2-Bis(trifluoromethyl)oxirane (BFMO) at a concentration of about 0.1 % to about 10 %; and .
wherein the benzoyl peroxide based compound is of the formula (I): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I);
wherein A is selected from the group consisting of
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 ,
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 ,
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 , and
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 ;
wherein D is phenyl optionally substituted by aC1-C4 alkyl, aC1-C3 alkenyl, -F, a C1 fluoroalkyl,
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 ,
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 , or
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 ; and
wherein E is selected from the group consisting of a bond, phenyl, a C1-C3 alkyl, and a C6 cycloalkyl and is optionally substituted by aC1-C4 alkyl, aC1-C3 alkenyl, -F, a C1 fluoroalkyl,
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 ,
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 , or
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 ;
wherein if E is phenyl, then D and E may be connected by a bond; and
wherein if E is a bond, then E is a bond to D.

(Cancelled).

(Cancelled).

(Original) The energy storage device of Claim 1, wherein the benzoyl peroxide based compound is selected from the group consisting of benzoyl peroxide (BPO), benzoyl 4-propan-2-ylbenzenecarboperoxoate; benzoyl 4-methylbenzenecarboperoxoate; benzoyl 4-tert-butylbenzenecarboperoxoate; (2-(ethoxycarbonyloxy)benzoyl)benzoyl peroxide; (3-methylbenzoyl) 3-methylbenzenecarboperoxoate; 3-methylbenzoyl) 2-methylbenzenecarboperoxoate; (2-methylbenzoyl) 2-methylbenzenecarboperoxoate; Bis(4-methylbenzoyl)peroxide; (4-propan-2-ylbenzoyl) 4-propan-2-ylbenzenecarboperoxoate; (4-tert-butylbenzoyl) 4-tert-butylbenzenecarboperoxoate; bis-(2-methoxycarbonyl-benzoyl)-peroxide; (2,4-dimethylbenzoyl) 2,4-dimethylbenzenecarboperoxoate; (3,5-dimethylbenzoyl) 3,5-dimethylbenzenecarboperoxoate; (2,3,4-trimethylbenzoyl) 2,3,4-trimethylbenzenecarboperoxoate; benzoyl 2-ethenylbenzenecarboperoxoate; (4-ethenylbenzoyl) 4-ethenylbenzenecarboperoxoate; (3-prop-1-en-2-ylbenzoyl) 3-prop-1-en-2-ylbenzenecarboperoxoate; (2-ethenylbenzoyl)oxy 2-ethenylbenzenecarboperoxoate; [4-(trifluoromethyl)benzoyl] 4-(trifluoromethyl)benzenecarboperoxoate; (2,3,4,5,6-pentafluorobenzoyl) 2,3,4,5,6-pentafluorobenzenecarboperoxoate; benzoyloxy benzenecarboperoxoate; benzoylperoxy benzenecarboperoxoate; benzoylperoxycarbonyl benzenecarboperoxoate; Acetyl benzoyl peroxide; Acetyl 4-methylbenzenecarboperoxoate; 2-methylpropanoyl 4-methylbenzenecarboperoxoate; 1-O-acetyl 2-O-tert-butyl benzene-1,2-dicarboperoxoate; cyclohexanecarbonyl benzenecarboperoxoate; acetyloxy benzenecarboperoxoate; bibenzoyl peroxide; and 3,4,5-trioxabicyclo[5.2.2]undeca-1(9),7,10-triene-2,6-dione. 

(Original) The energy storage device of Claim 4, wherein the benzoyl peroxide based compound comprises BPO.

(Cancelled) 

(Original) The energy storage device of Claim 1, wherein the linear carbonate is selected from the group consisting of ethyl methyl carbonate (EMC), dimethyl carbonate (DMC), and diethyl carbonate (DEC). 

(Original) The energy storage device of Claim 1, wherein the electrolyte system further comprises a co-solvent selected from the group consisting of methyl acetate (MA), ethyl acetate (EA), methyl propanoate, and gamma butyrolactone (GBL).

(Original) The energy storage device of Claim 1, wherein the cyclic carbonate is selected from the group consisting of fluoroethylene carbonate (FEC), di-fluoroethylene carbonate (DiFEC), Trifluoropropylene carbonate (TFPC), ethylene carbonate (EC), vinyl carbonate (VC), propylene carbonate (PC), -fluoromethyl-5-methyl-1,3-dioxolan-2-one (F-t-BC), 3,3-difluoropropylene carbonate (DFPC), and 3,3,4,4,5,5,6,6,6-Nonafluorohexyl-1-ene carbonate.

(Original) The energy storage device of Claim 1, wherein the cyclic carbonate is a fluorine containing cyclic carbonate.

(Previously Presented) The energy storage device of Claim 10, wherein the fluorine containing cyclic carbonate is FEC at a concentration from about 20 % to about 40 %.

(Previously Presented) The energy storage device of Claim 1, wherein the electrolyte is free of non-fluorine containing cyclic carbonate.

(Original) The energy storage device of Claim 1, wherein the Li-containing salt is a fluorinated Li salt.

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Previously Presented) The energy storage device of Claim 1, wherein the negative electrode is a Si-dominant anode.

(Currently Amended) The energy storage device of Claim 1, wherein the negative electrode comprises:
greater than 0 % and less than about 99 % by weight of the Si particles, and
greater than 0 % and less than about 90 % by weight of one or more types of carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film.

(Currently Amended) The energy storage device of Claim 18, wherein the negative electrode comprises greater than 50 % and less than about 97 % by weight of the Si particles. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727